Appeal from a judgment of the Supreme Court (Connor, J.), entered October 17, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving a term of 20 years to life in prison upon his conviction of murder in the second degree. At his first appearance before the Board of Parole in July 2003, his request for parole was denied, but he successfully challenged the denial and was granted a de novo hearing in July 2004. Following the July 2004 de novo hearing, which resulted in another denial, petitioner again successfully challenged this decision and a second de novo hearing was held in January 2005. At the conclusion of the January 2005 de novo hearing, petitioner’s request for parole was again denied. The decision was made retroactive to July 2003 and petitioner was ordered to reappear before the Board in July 2005. Prior to the resolution of his administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the decision rendered after the January 2005 de novo hearing. Supreme Court dismissed the petition as moot and petitioner now appeals.
We affirm. Given petitioner’s reappearance before the Board for another parole hearing in July 2005, we agree with Supreme Court that the matter is now moot (see Matter of Rivera v New York State Div. of Parole, 23 AD3d 863, 864 [2005], lv denied 6 NY3d 709 [2006]; Matter of Almonte v New York State Div. of Parole, 2 AD3d 1239, 1240 [2003], lv dismissed 2 NY3d 758 [2004]). Accordingly, the petition was properly dismissed.
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.